   Case 1:21-cr-10004-CBK Document 1 Filed 02/02/21 Page 1 of 3 PageID #: 1




                       UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH DAKOTA
                              NORTHERN DIVISION



  UNITED STATES OF AMERICA,                   CR


              Plaintiff,                      REDACTED INDICTMENT


        V.                                    Production of Child Pornography;
                                              Transportation of Child
  ADAM ROBERT LANE,                           Pornography

              Defendant.                      18 U.S.C. §§ 2251(a) and 2251(e),
                                              2252A(a)(l) and 2252A(b)(l)



      The Grand Jury charges:

                                   COUNT 1


      On or about between July 18, 2020, and October 23, 2020, in the District

of South Dakota, the Defendant, Adam Robert Lane, did knowingly employ, use,

persuade, induce, entice, and coerce a minor, under the age of 18, to wit: "minor

female A," whose identity is known to the Grand Jury, to engage in sexually

explicit conduct for the purpose of producing visual depictions of such conduct,

knowing and having reason to know that such visual depiction would be

transported in interstate or foreign commerce or mailed, and such visual

depiction would be produced using materials that had been mailed, shipped, and

transported in interstate and foreign commerce, including by computer, and

attempted to do so, all in violation of 18 U.S.C. §§ 2251(a) and 2251(e).




                                       [1]
   Case 1:21-cr-10004-CBK Document 1 Filed 02/02/21 Page 2 of 3 PageID #: 2




                                     COUNT 2


        On or about between July 21, 2018, and September 27, 2020, in the

District of South Dakota, and elsewhere, the Defendant, Adam Robert Lane, did

knowingly transport child pornography using a means and facility of interstate

and foreign commerce, in and affecting such commerce by any means,including

by computer, in that, by use of the Internet, Adam Robert Lane uploaded graphic

image and video files depicting one or more minors engaged in sexually explicit

conduct into a Google account associated             with the email addresses

adamm3913@gmail.com and gabbv3913@gmail.com. all in violation of 18 U.S.C.

§§ 2252A(a)(l) and 2252A(b)(l).

                          FORFEITURE ALLEGATION


        1.   The allegations contained in this Indictment are re-alleged as if fully

set forth here, for the purpose of alleging forfeiture, pursuant to 18 U.S.C. §

2253.


        2.   If convicted of an offense set forth above, Adam Robert Lane, the

Defendant herein, shall forfeit to the United States any and all materials or

property used or intended to be used in the possession, receipt, distribution and

production of child pornography. Such property includes, but is not limited to:

        1.   Apple iPhone 8 with serial number F4GW974PJC6C, IMEI:
             353002094768487;

        2.   Toshiba External Hard Drive (1TB) Model: E329786, SN:
             54C1T2JZT3FB;

        3.   Samsung     Cell   Phone,    Model:   SM-S320VL(GP),      IMEI:
             359258074787723;




                                         [2]
  Case 1:21-cr-10004-CBK Document 1 Filed 02/02/21 Page 3 of 3 PageID #: 3




     4.    Dell Laptop, Model: Inspiron 1525 (PP29L), SN: 4NFWZG1;
           and


           Gateway        Laptop,         Model:       Q5WTC,      SN:
           NXY1UAA030342113F63400.


                                          A TRUE BILL:


                                           NAME REDACTED



                                          Foreperson

RONALD A. PARSONS, JR.
United States Attorney




                                    [3]
